DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shrinath Malur on 20 May 2022.
The application has been amended as follows:
	The claims have been amended as follows:
 - -
5. (Currently Amended) A method comprising the steps of:
converting by a plurality of sensors, in a head region attaching device, near infrared rays of light into electrical signals based on a measured blood flow rate in a brain of a user while the user performs a predetermined check content,
transmitting, by the head region attaching device, a plurality of detection values based on the measured blood flow rate;
storing, in a memory, the plurality of the detection values indicating the measured blood flow rate, an identifier of the predetermined check content to be performed by the user when detecting the detection value, and an identifier of the user by being associated with each other;
calculating, using a processor, a brain activity value representing a degree of a brain activity state of a user when making the user perform a predetermined check content, based on a detection value given by detecting a blood flow rate of a head region of the user and associated with both an identifier of a predetermined check content to be performed by the user when detecting the detection value and an identifier of the user; 
changing, using the processor, when the brain activity value lowers, a level of a brain training content being performed by the user, based on a percentage of correct answers of the user when making the user perform the predetermined check content, and maintain, when the brain activity value rises, the level of the brain training content irrespective of the percentage of correct answers; and 
displaying, using a display, the changed or maintained brain training content. 

6. (Currently Amended) A non-transitory computer readable medium storing a program for making a computer execute:
storing, in a memory, a plurality of detection values indicating a measured blood flow rate while the user performs a predetermined check content value, an identifier of the predetermined check content to be performed by the user when detecting the detection value, and an identifier of the user by being associated with each other, the detection values be calculated based on the measured blood flow rate by converting by a plurality of sensors, in a head region attaching device, near infrared rays of light into electrical signals based on the measured blood flow rate in a brain of a user;
calculating, using a processor, a brain activity value representing a degree of a brain activity state of a user when making the user perform a predetermined check content, based on a detection value given by detecting a blood flow rate of a head region of the user and associated with both an identifier of a predetermined check content to be performed by the user when detecting the detection value and an identifier of the user; 
changing, using the processor, when the brain activity value lowers, a level of a brain training content being performed by the user, based on a percentage of correct answers of the user when making the user perform the predetermined check content, and maintain, when the brain activity value rises, the level of the brain training content irrespective of the percentage of correct answers; and
displaying, using a display, the changed or maintained brain training content. 
 - -








Response to Amendment
2.	According to the Amendment, filed 13 May 2022, the status of the claims is as follows:
Claims 1, 5, and 6 are currently amended; and
Claims 2-4 are previously presented.
3.	The rejection of claims 1-6 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more, has been withdrawn in view of the Amendment, filed 13 May 2022.
Reasons for Allowance
4.	Claims 1-6 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 1-6, neither Hasagawa nor the prior art of record teaches the system of claim 1, the method of claim 5, or the non-stransitory computer readable medium of claim 6, including the following, in combination with all other limitations of the base claim:
calculating a brain activity value representing a degree of a brain activity state of a user when making the user perform a predetermined check content, based on a detection value given by detecting a blood flow rate of a head region of the user and associated with both an identifier of a predetermined check content to be performed by the user when detecting the detection value and an identifier of the user; and
changing, when the brain activity value lowers, a level of a brain training content being performed by the user, based on a percentage of correct answers of the user when making the user perform the predetermined check content, and maintain, when the brain activity value rises, the level of the brain training content irrespective of the percentage of correct answers.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        05/20/2022